DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 11, 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al (US 2013/0040683, hereinafter Siomina, disclosed by the applicant in the IDS), in view of Bouillet (US 2010/0020235, hereinafter Bouillet), in view of Singh (US 2014/0024402, hereinafter Singh, as disclosed by the applicant in the IDS) and in view of Al-Housami (US 2001/0016497, hereinafter Al-Housami).

Regarding claim 1, Siomina discloses a method, comprising: estimating a resource utilization profile for each of one or more remote units based, at least in part, on the power profile for each of the one or more signals (estimating or predicting resource utilization and resource utilization in a cell is associated with cell load, Para [0025-26], obtaining cell loading characteristic from absolute or relative received signal strength in the uplink, uplink transmit power information, or SNR, etc., Para [0192-202] and the cells can be remote radio units in a distributed antenna system, Para [0061], resources refers to resource blocks (RB) in frequency and time, Para [0287] and estimated or predicted radio resource utilization can be bandwidth utilization or RB utilization, Para [0025]); and determining a traffic load at each of the one or more remote units based on the resource utilization profile (estimating cell load and cell is associated with RB utilization, Para [0026], cell load is determined by using cell loading characteristic of a cell, Para [0214], cell of a remote radio unit, Para [0061]); causing an adjustment of a resource allocation for at least one of (a) the one or more remote unit and (b) at least one cell, the adjustment based upon the determined traffic load (cell load information used for dynamic resource allocation and scheduling, Para [0228-230] and cell load characteristic used for dynamic radio network planning and optimization of resource utilization in the network, Para [0216]); 						but does not explicitly disclose decomposing a wideband uplink signal, received by one or more remote units of a distributed antenna system, into one or more narrowband signals; determining a power profile for each of the one or more narrowband signals.  Bouillet discloses a receiver can divide a wideband frequency into narrowband frequencies and then can measure the power of each of the narrowband frequencies, Para [0021], in this case it is an uplink signal and the elements of the receiver can be in any device, Para [0033].  Singh discloses a distributed antenna system with remote units that communicate upstream signals to hub units, host units and a base transceiver station, Para [0016/18]/Fig. 1, in view of the combination the remote units have the components to divide wideband signals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Bouillet in order to improve methods for tracking and removing interference and utilize the techniques taught by Singh in order to self-optimize distributed antenna systems;				and the references do not disclose comparing the resource utilization profile for each of the one or more remote units to a predetermined threshold that is based on a power profile of a noise floor for the one or more remote units measured when no traffic is transmitted.  Al-Housami discloses the noise floor is the interference level when there is no active users or traffic in the system, where cell load is measured as interference above the noise floor, Para [0007], measuring interference above noise floor which is proportional to the load in the cell, Para [0016] and traffic load is compared to the threshold limit, Para [0018], the threshold is an interference level above the noise floor, Para [0022]
Regarding claim 3, Siomina discloses the method of claim 1, but not explicitly wherein decomposing the wideband uplink signal into the one or more narrowband signals includes sampling the wideband uplink signal and performing offline signal processing to generate the one or more narrowband signals.  Bouillet discloses sampling a signal and converting it to digital, Para [0026] and signal processor, Para [0033].
Regarding claim 10, Siomina discloses a system (DAS, Para [0061]) comprising: one or more remote units (remote radio units, Para [0061]); and a monitoring unit (SON node or O&M node, etc., Para [0031]) comprising: a processor (computer processor, Para [0039]) configured for determining a power profile for each of the one or more narrowband signals, estimating a resource utilization profile for each of the one or more remote units, and determining a traffic load at each of the one or more remote units (estimating or predicting resource utilization and resource utilization in a cell is associated with cell load, Para [0025-26], obtaining cell loading characteristic from absolute or relative received signal strength in the uplink, uplink transmit power information, or SNR, etc., Para [0192-202] and the cells can be remote radio units in a distributed antenna system, Para [0061].  Further estimating cell load and cell is associated with RB utilization, Para [0026], cell load is determined by using cell loading characteristic of a cell, Para [0214], cell of a remote radio unit, Para [0061], resources refers to resource blocks (RB) in frequency and time, Para [0287] and estimated or predicted radio resource utilization can be bandwidth utilization or RB utilization, Para [0025]); causing an adjustment of a resource allocation for at least one of (a) the one or more remote unit and (b) at least one cell, the adjustment based upon the determined traffic load (cell load information used for dynamic resource allocation and scheduling, Para [0228-230] and cell load characteristic used for dynamic radio network planning and optimization of resource utilization in the network, Para [0216]); but does not explicitly disclose a receiver configured for receiving one or more narrowband signals generated from a wideband uplink signal.  Bouillet discloses a receiver can divide a wideband frequency into narrowband frequencies and then can measure the power of each of the narrowband frequencies, Para [0021], in this case it is an uplink signal.  Singh discloses a distributed antenna system with remote units that communicate upstream signals to hub units, host units and a base transceiver station, Para [0016/18]/Fig. 1; and the references do not disclose comparing the resource utilization profile for each of the one or more remote units to a predetermined threshold that is based on a power profile of a noise floor for the one or more remote units measured when no traffic is transmitted.  Al-Housami discloses the noise floor is the interference level when there is no active users or traffic in the system, where cell load is measured as interference above the noise floor, Para [0007], measuring interference above noise floor which is proportional to the load in the cell, Para [0016] and traffic load is compared to the threshold limit, Para [0018], the threshold is an interference level above the noise floor, Para [0022].
Regarding claim 13, Siomina discloses the system of claim 10, but not explicitly further comprising a database configured for storing the power profile for samples of each of the one or more narrowband signals, and wherein the processor is configured to derive a resource allocation map, at least in part, from information stored in the database.  Bouillet discloses memory used to store data, Para [0025] which can include the power measurements of the narrowband, Para [0021]. 
Regarding claim 17, Siomina discloses a monitoring unit (different nodes can determine cell load, (e.g. SON node), Para [0031]) comprising: a processor (computer processor, Para [0039]) configured to determine a power profile for each of the one or more signals, to estimate a resource utilization profile for each of one or more remote units, and to determine a traffic load at each of the one or more remote units (estimating or predicting resource utilization and resource utilization in a cell is associated with cell load, Para [0025-26], obtaining cell loading characteristic from absolute or relative received signal strength in the uplink, uplink transmit power information, or SNR, etc., Para [0192-202] and the cells can be remote radio units in a distributed antenna system, Para [0061].  Further estimating cell load and cell is associated with RB utilization, Para [0026], cell load is determined by using cell loading characteristic of a cell, Para [0214], cell of a remote radio unit, Para [0061], resources refers to resource blocks (RB) in frequency and time, Para [0287] and estimated or predicted radio resource utilization can be bandwidth utilization or RB utilization, Para [0025]); causing an adjustment of a resource allocation for at least one of (a) the one or more remote unit and (b) at least one cell, the adjustment based upon the determined traffic load (cell load information used for dynamic resource allocation and scheduling, Para [0228-230] and cell load characteristic used for dynamic radio network planning and optimization of resource utilization in the network, Para [0216]); but does not explicitly disclose a receiver configured for receiving one or more narrowband signals.  Bouillet discloses a receiver can divide a wideband frequency into narrowband frequencies and then can measure the power of each of the narrowband frequencies, Para [0021], in this case it is an uplink signal.  Singh discloses a distributed antenna system with remote units that communicate upstream signals to hub units, host units and a base transceiver station, Para [0016/18]/Fig. 1; and the references do not disclose comparing the resource utilization profile for each of the one or more remote units to a predetermined threshold that is based on a power profile of a noise floor for the one or more remote units measured when no traffic is transmitted.  Al-Housami discloses the noise floor is the interference level when there is no active users or traffic in the system, where cell load is measured as interference above the noise floor, Para [0007], measuring interference above noise floor which is proportional to the load in the cell, Para [0016] and traffic load is compared to the threshold limit, Para [0018], the threshold is an interference level above the noise floor, Para [0022].
Regarding claim 11, Siomina discloses the system of claim 10, but not explicitly wherein the monitoring unit further comprises a transmitter configured for transmitting information based on the traffic load at each of the one or more remote units to a base transceiver station.  Singh discloses a distributed antenna system with a host unit that communicates with a base transceiver station, Para [0018]/Fig. 1.  
Regarding claim 19, Siomina discloses the monitoring unit of claim 18, but not further comprising a transmitter configured for transmitting traffic load information to a base transceiver station configured to optimize the traffic load based, at least in part, on the traffic load information. Singh discloses a distributed antenna system with a host unit that communicates with a base transceiver station, Para [0018]/Fig. 1 and Siomina discloses optimizing load of cells, Para [0026].
Regarding claim 20, Siomina discloses the monitoring unit of claim 17, but not further comprising a transmitter configured to transmit traffic load information to a base transceiver station configured to optimize the traffic load based, at least in part, on the traffic load information, the traffic load a distributed antenna system with a host unit that communicates with a base transceiver station, Para [0018]/Fig. 1 and Siomina discloses optimizing load of cells, Para [0026], where no resources more than necessary are consumed and traffic demands are satisfied, Para [0153].  In view of the references this is an obvious variation to distribute the resources percentage based on the comparison of loads of the cells to each other. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina, in view of Bouillet, in view of Singh, in view of Al-Housami and in view of Thomas et al (US 2005/0058230, hereinafter Thomas).

Regarding claims 2 and 12, Siomina discloses the method/system of claim 1/10, but not explicitly wherein decomposing the wideband uplink signal into the one or more narrowband signals includes using at least one filter bank tuned to a predetermined set of time and frequency characteristics.  Thomas discloses a filter bank that receives a wideband signal and outputs a plurality of narrowband signals, Para [0009].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Thomas in order to reduce interference in a communication system.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Siomina, in view of Bouillet, in view of Singh, in view of Al-Housami and in view of Li (US 2009/0067479, hereinafter Li).

Regarding claim 4, Siomina discloses the method of claim 1 but explicitly further comprising: generating digital samples of the one or more narrowband signals.  Bouillet discloses sampling a signal and converting it to digital, Para [0026]; and filtering the digital samples based on a signal format associated with the one or more narrowband signals.  Li discloses plurality of filtering logic based on the received data signal format, abstract.  It would have been obvious to one of ordinary .  

Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina, in view of Bouillet, in view of Singh, in view of Al-Housami and in view of Osumi (US 2010/0215089, hereinafter Osumi).

Regarding claims 5 and 14, Siomina disclose the method/system of claim 1/10, but not wherein determining the power profile for each of the one or more narrowband signals includes: sampling the one or more narrowband signals; and determining a square of a momentary power for the one or more narrowband signals at each sample time.  Osumi discloses taking a number of samples of a signal and calculating for each sample the power by adding the square of the real and imaginary components, Para [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Osumi in order to improve methods for measuring the power of signal.  
Regarding claim 6, Siomina discloses the method of claim 1, but not fully wherein estimating the resource utilization profile for each of one or more remote units comprises: storing the power profile for samples of each of the one or more narrowband signals in a database; and deriving a resource allocation map from the power profile for the samples for each of the one or more narrowband signals, frequency characteristics of the samples for each of the one or more narrowband signals, and a sample time of the samples for each of the one or more narrowband signals.  Bouillet discloses memory used to store data, Para [0025] which can include the power measurements of the narrowband, Para [0021] where the power measured is linked to a narrowband frequency region and Osumi discloses measuring power of the signal over a measurement period, Para [0026].  The power measurement is linked to a frequency band and a time it was sampled.  


Allowable Subject Matter
Claims 7, 9, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The preamble in claim 7: “wherein estimating the resource utilization profile for each of the one or more remote units estimating the resource utilization profile to generate an estimated resource utilization profile” is redundant and can be deleted and/or not included in the independent limitations if Applicant chooses

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive.  The applicant amends the limitations of objected claim 16 into the independent claims and argues the references do not disclose the limitations and should be allowed.  In response, the argument is moot in view of a new reference being used in the current office action.  The new limitation compares a resource utilization profile to a predetermined threshold based on the power profile of the noise floor.  The comparison is not used for anything in the independent claim.  The new reference Al-Housami discloses comparing traffic load to a threshold, where the threshold is based on the noise floor.  
	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461